Citation Nr: 9901282	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-28 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right ankle disability, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a left wrist disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 until 
August 1958.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of December 1984 and March 1994 from the Detroit, Michigan 
and Nashville, Tennessee Regional Offices (RO) which denied 
increased ratings for postoperative residuals of a right 
ankle disability, and postoperative residuals of a left wrist 
disorder.  A rating action in September 1985 increased the 
evaluation for the right ankle disability to 10 percent, 
retroactively effective from September 26, 1984, the date of 
the increased rating claim.  This did not represent a 
complete grant of benefits.  Contrary to the RO letter of 
October 1985, no further action was required of the veteran 
prior to Board review of his completed appeal.  

This case was remanded by decisions of the Board dated in 
December 1996 and April 1997, and is once again before a 
signatory Member of the Board for appropriate disposition.  
Following the issuance of a statement of the case in June 
1997, the veteran did not complete an appeal of the issue of 
entitlement to an increased rating for a right wrist 
disability.  As such, that issue is not before the Board.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected left wrist and right ankle disabilities are 
more severely disabling than reflected by the currently 
assigned disability evaluations and warrant higher ratings.  

During a personal hearing in July 1985, the veteran indicated 
he had recently been seen by a private foot specialist 
for his right ankle disability.  Records of such private 
clinical evaluation are not of record.  

During a personal hearing on appeal in July 1998 before a 
Member of the Board sitting at Detroit, Michigan, the 
appellant presented testimony to the effect that he had 
constant pain as well as swelling of the right ankle, 
particularly after walking.  He indicated that he experienced 
cracking and popping of the right ankle, as well as 
stiffness. 

The veteran also stated that grip strength in the left wrist 
was entirely lacking, and that he had numbness in the two 
center fingers as well as swelling and stiffness.  He said 
that he was not able to lift anything.  He related that he 
was required to take an over-the-counter analgesic for relief 
of pain for both the right ankle and left wrist and had also 
been prescribed medication in this regard.

The veteran noted upon personal hearing on appeal that he had 
been seen at the Mountain Home VA facility in December 1996 
for his orthopedic disabilities prior to his leaving 
Tennessee, and that he had been prescribed an ankle brace and 
painkillers at that time.  He said that that he was currently 
being followed at the VA Medical Center in Ann Arbor, 
Michigan for his symptoms, and had also been hospitalized 
there in November 1997 and had received a prescription for 
his orthopedic disability.  

A review of the claims folder reveals that the most recent VA 
outpatient clinical information dates only until 1993, and 
that the veteran has not had a VA examination for 
compensation and pension purposes since January 1994.  The 
United States Court of Veterans Appeals (Court) has held that 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, to include securing medical 
records to which reference has been made, and conducting a 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Gilbert v. Derwinski, 1 Vet.App. 49,55 (1990); and Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); and Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  Any and all VA outpatient and 
inpatient clinical records pertaining to 
the veterans right ankle and left wrist 
disorders dating from 1994 should be 
requested from the VA facilities at 
Mountain Home, TN and Ann Arbor, MI.  All 
such records obtained should be 
associated with the claims folder.  

2.  The RO should contact the veteran and 
request that he identify all private 
medical care providers he has seen for 
treatment of his right ankle disability 
since 1983, and for his left wrist 
disability since 1992.  All identified 
private health care providers should be 
requested to provide a copy of all 
pertinent treatment reports for the 
respective periods.  All necessary 
authorization for the release of such 
documents should be obtained from the 
veteran.

3.  If after review of the above 
requested records, additional VA 
examination is deemed warranted, the 
veteran should be scheduled for special 
VA orthopedic examination to determine 
the nature and extent of any and all 
current disability associated with his 
left wrist and right ankle.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims folder and a copy of 
this remand must be made available to the 
examiner for use in the study of this 
case.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the findings on 
examination of the right ankle and left 
wrist must indicate whether there is any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and an opinion should be provided as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  The 
examination report should be returned in 
a typed narrative format.

4.  The veteran should be given adequate 
notice of any scheduled examination, 
which includes advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder. 

5.  After the development requested 
has been completed, the RO should 
review any such examination report 
to ensure that it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.


6.  The RO should then again consider 
the claims and determine whether or not 
they may be granted.  If any action 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

The purpose of this remand is assist the veteran with the 
development of evidence in connection with his claims and to 
ensure a complete record.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issues on appeal.  The veteran may submit 
additional evidence pertinent to his claims.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
